DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 	A. In the Specification:	In paragraph 0027, line 8 should be corrected as follows: “auxiliary cutting axis 174 (i.e. a fifth axis) that is transverse to the second axis 54 (FIG. 3). In other…”	B. In the Claims:
Claim 15 (Amended) The handheld punch tool of claim 14, wherein the drive assembly includes a ring gear rotatable about a [[fourth]] fifth axis transverse to the second axis, and wherein the auxiliary cutting mechanism is rotatable about the [[fourth]] fifth axis in response to rotation of the ring gear.	Claim 16 (Amended) in line 4, “the ring gear to rotate the ring gear about the [[fourth]] fifth axis in response to rotation of the first…” and	Claim 16 (Amended) in line 9, “meshed with the ring gear to rotate in response to rotation of the ring gear about the [[fourth]] fifth axis…”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The prior art previously made of record and the references cited below fail to disclose or make obvious to combine the features of Claim 1 including a handheld punch tool with a housing defining a first axis, a motor contained within the housing and having a motor shaft defining a second axis, a drive member reciprocable along a third axis in response to rotation of the motor shaft about the second axis, a head coupled to the housing a rotatable relative to the housing about the third axis, wherein the head includes a die defining a passageway, and a punch coupled to the drive member and reciprocable within the passageway along a fourth axis in response to reciprocation of the drive member along the third axis, wherein the die includes a first opening in communication with the passageway and a second opening in communication with the passageway, wherein the second opening and the first opening are positioned on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	● Dorosz (US Patent 4,516,456) states in col. 4, lines 13-18, “[t]he punch shaft 86 has an upper end 101 which is reciprocably disposable through an opening 102 in .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        November 19, 2021


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        11/19/2021